Application of the Schengen acquis - Application of the Schengen acquis in the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (debate)
The next item is the joint debate on
the Council Declaration on application of the provisions of the Schengen acquis, and
the report by Carlos Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the draft Council decision on the full application of the provisions of the Schengen acquis in the Czech Republic, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (11722/2007 - C6-0244/2007 -.
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, I am absolutely delighted to be here today before this House, on behalf of the Presidency and the Portuguese Republic, to discuss the imminent enlargement of the Schengen area.
Only a year ago dark clouds were hanging over Europe with the risk of an extremely serious political crisis due to the technical impossibility of bringing the second generation Schengen Information System (SIS) into operation in 2007. Indefinitely postponing the satisfaction of the reasonable expectations of free movement of citizens from the Member States which joined the European Union in 2004 would not only have been an intolerable demonstration of technological incapacity but also, in particular, a heavy defeat for the European ideal and evidence of the impotence and incompetence of our institutions and Member States. We could have given these citizens a thousand explanations but all would have sounded like feeble excuses and would have invited a search for the guilty parties, thereby preventing the practical solution of the problem.
Fortunately, we took another route with a speed and cohesion that was truly without precedent. First of all, we found in Lisbon the appropriate technological response to the technological crisis.
SISone4all was a project conceived in around 30 days with its feasibility study being scrutinised by top European experts within a similar timescale. In December 2006 the JHA Council was able to green light the start of the process with a schedule of operations worthy of a European version of the film 'Mission Impossible' and with a minuscule budget, little more than half a million euros. In March, as promised, the software application - a clone of the Portuguese N.SIS (National SIS) - was ready and was delivered to the new project partners. The C.SIS (Central SIS) also underwent a major upgrade thanks to the total commitment of the French Republic, which we must thank.
The German Presidency drove forward the appropriate legal measures with impeccable timing. On 31 August we managed to finish installing the applications and migrating the data which was a difficult and complex process. The next day, the security forces of the new Member States gained access to the new tools which they then started to use with great success. It only remained to check whether all the other many measures needed for admission into the Schengen area had been adopted with equal success, such as those relating to land and sea borders, police cooperation, data protection and issue of visas. Fortunately, these have been adopted. Last week, on 8 November, the JHA Council learnt that the Member States in question have demonstrated a sufficient degree of preparation in order to satisfactorily apply both the provisions not relating to the SIS and the provisions relating to the Schengen Information System of the Schengen acquis.
I should like to thank, here in this House, everyone who implemented the changes and carried out the assessment programme in recent months. Particular mention should be made of the important work carried out by the many experts involved in the visits which enabled the transformations achieved in just a few months to be confirmed without a shadow of a doubt.
We now have, at what will be the new external border of our European Union, some of the most sophisticated and modern equipment, organisational solutions which deserve prizes for innovation and appropriate procedures for ensuring a very high level in the fight against crime. These will be supplemented by special policing measures, already agreed on a bilateral or multilateral level, so that, in the 'day after' the abolition of controls, there is more freedom but no less security.
I must also stress that the concern for maximum transparency led the Portuguese Presidency to take very successful steps so that the European Parliament could access the information resulting from the enormous effort made. This House was therefore able to verify the absolute rigour of the impact assessment summary which we also wanted to provide as a separate document. I must congratulate the rapporteur, Mr Coelho, on his total commitment to meeting the deadlines set and on the excellent quality of his report.
Ladies and gentlemen, this is the method we need to use in order to overcome the future challenge of setting up and managing, in an integrated manner, the SIS II, VIS (Visa Information System) and new information systems on travellers which Vice-President Frattini recently announced. No one should have any illusions as mega-projects of this kind can be huge successes or heavy failures. Success can only be achieved with strong command structures, determined leadership and very tight schedules.
We do not need a technology tsar but rather a great deal of work in a democratic network involving the Commission, Member States and the European Parliament, as was demonstrated in exemplary fashion in this case. I should also like to officially thank all those who contributed to this success. This is the secret of the success of SISone4all and only in this way can we save resources, create synergies between projects and in particular, ladies and gentlemen, meet deadlines.
There is only one requirement to be met before the Council can take a decision, which is planned for December 2007, on the full application of the provisions of the Schengen acquis in the new Member States. This requirement is your vote, the vote of the European Parliament. I hope I can count on its result and be confident in this respect, given the very positive content of the motion for a resolution which is already on the agenda.
Please allow me, finally, to give warm thanks for the very complimentary comments which, through this motion for a resolution, the European Parliament has made to the Presidency and the Portuguese Republic. On behalf of the men and women who in recent months have dedicated themselves to our task of preparing for this historic decision which will finally bury the Iron Curtain, I must say that we were not inspired only by a desire for victory and to avoid a serious crisis. We mobilised the best know-how in Europe, we took advantage of the tools of the new digital Europe to quickly discuss our plans and difficulties and we created a fantastic network of experts and a 24/7 help desk to find solutions. All of this was accompanied by close and unprecedented liaison between experts and politicians, the ministers in this area who periodically met in special meetings to direct the process with the total solidarity of the Commission. I must particularly highlight the role of Vice-President Frattini.
We also never forget, ladies and gentlemen, that Europe has its parliamentary representatives, whose opinion must have a bearing on what we do. We took due note of your recommendations and we are counting on your representation at the commemorative ceremonies to mark the historic enlargement of the European area of free movement, which will take place on 21 and 22 November. Thank you, too, ladies and gentlemen, for your contribution to this historic result.
Vice-President of the Commission. - Mr President, first of all I would like to congratulate all the Member States on their achievements in making it possible for citizens in Poland, Estonia, Lithuania, Latvia, the Czech Republic, Slovenia, Hungary, Slovakia, Malta and in the current Schengen countries to finally fully benefit from the free movement of persons, which is one of the pillars of the European Union.
This is a real benefit for the citizens of the Member States that joined the EU in 2004. It will make travelling quicker and easier. For all the Member States of the European Union, this shows the benefit of acting together in the European framework. An area without internal border control is an amazing achievement, without historical precedent. From 21 December onwards, travel will be possible from, for example, the Iberian Peninsula to the Baltic States and from Greece to Finland without border checks. This is truly symbolic of a united Europe and a basic right for all European citizens.
As you are all aware, this historic achievement follows much preparation. Joining the Schengen area is not an easy undertaking. It is a challenge, and we must strike the right balance between freedom and security. Lifting internal border controls is also a question of trust between Member States. It is through a peer evaluation process, the 'Schengen Evaluation', that Member States gain confidence in each other's capacity to guard the external borders on behalf of all the others and issue visas valid for the whole Schengen area.
Member States will also improve police cooperation and security controls within the broader Schengen space, in order to prevent criminals from enjoying free movement and better opportunities to act illegally. All this would not have been possible without financial solidarity. The Schengen Facility, providing nearly EUR 1 billion, enabled the new Member States to meet, in particular, the challenge of building up an efficient border control and becoming full partners in the Schengen area.
I would also like to thank the rapporteur, Mr Coelho, and the European Parliament for their positive support in reaching this fundamental achievement, and last, but not least, I congratulate the Portuguese Presidency. I congratulate you personally, and Ministers of the Interior, Minister Costa and Minister Pereira, on your strategic partnership and clarity of purpose for the successful implementation of the Schengen information system project, known as 'SIS One For All'. We have worked hard, together with the former German and the future Slovenian Presidencies, to support our Portuguese colleagues, and we have succeeded. This shows what can be accomplished if everyone is fully committed to a complex project. Now, ladies and gentlemen, work is not finished. Our ultimate goal is to make Schengen Information System II fully operational by December 2008. We will again have to work very hard together.
rapporteur. - (PT) Mr President, Mr Vice-President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, the Schengen area is one of the greatest successes in the history of European integration. Abolishing internal borders and implementing several compensatory measures, such as the reinforcement of controls at the external borders, police and judicial cooperation and the creation of the Schengen Information System, are the best way to enable freedom of movement.
Like the European Union, Schengen has grown. From the five original Member States, we are now 15, including two non-Community countries, Iceland and Norway, and with the partial participation of Ireland and the United Kingdom. We are now facing an historic event: the biggest enlargement in Schengen's history, with the simultaneous abolition of internal borders with nine Member States: the Czech Republic, Estonia, Hungary, Latvia, Poland, Lithuania, Slovenia, Slovakia and Malta. This is an event full of significance for Europe, for free movement and for these new Member States and their citizens.
I must start by welcoming and congratulating them. I want to congratulate them not only on their entry into this area but also, in particular, on the systematic and committed effort that they have made to meet all the requirements laid down by the strict Schengen rules. The December 2006 reports, already mentioned by Minister Magalhães, highlighted various problems which have in the main been overcome. The evaluation teams were composed of experts from all the Member States. They went to the borders and consulates and prepared exhaustive reports containing factual descriptions, assessments and recommendations, many of which required additional measures and follow-up visits due to the problems that still existed in the vast majority of Member States.
I want to congratulate the evaluation team, led by Dr Carlos Moreira, not only for the exacting work carried out in a short space of time, but also because it did not just fulfil its inspection role, it also frequently suggested measures and solutions allowing the problems identified to be solved.
Mr President, the absence of internal borders not only requires better controls at the external borders and a good exchange of information and data through the Schengen Information System (SIS), it is notably an exercise in mutual trust in which everyone must strictly comply with the adopted rules. Guaranteeing effective control at our borders allows the security of all European citizens to be ensured. In fact, the security of the Schengen area depends on the rigour and efficiency that each Member State applies to controls at its external borders and also on the quality and rapidity of the exchange of information via the SIS. Any weakness or incorrect working of any of these elements is liable to jeopardise the security of the Union.
That is why the remaining minor problems must be ironed out. Although they do not constitute an obstacle to abolishing the internal borders, they must be solved. That is why the European Parliament, in the political resolution to be adopted, which has been co-signed by five political groups, and in the legislative resolution, asks to be informed in detail within six months about all pending issues. That is why we also ask that a global evaluation of the functioning of the Schengen area is carried out within two years, involving all the Member States, both new and old.
Finally, I want to thank the Portuguese Presidency for its commitment and spirit of cooperation, in particular the Portuguese Government and the Portuguese Secretary of State, José Magalhães, who is here today, and for the solution found with SISone4all, as already underlined by Vice-President Frattini. This solution has enabled the new Member States to be connected to the SIS. If this had not occurred, given the delay with SIS II, it would not have been possible to extend the Schengen area this year. Minister Magalhães, I am fully aware of your extensive personal commitment and I also want to congratulate Dr Eduarda Peixeiro, to whom much is owed for the solution adopted.
I have two final comments. The first is to the European Commission. I would like to remind it once again that the creation of SIS II continues to be a priority for the European Parliament, not necessarily to allow the new Member States to access the system, as this has been solved with SISone4all, but mainly because, within the Community framework, it will enable more efficient use of data, thereby improving security through both the inclusion of biometric data and the interlinking of alerts. My second comment is to the Council. I must express my regret that at the start of this consultation process it did not respect the principle of reasonable cooperation with Parliament as it refused to send the evaluation reports prepared by the experts, on security grounds. Although a compromise was found to resolve the situation temporarily, a long-term solution must be sought. It is absurd to deny Parliament material with which it exercises its legislative competences.
Mr President, we have taken another step towards European integration. It is up to all of us to make sure that this step results in more freedom and greater security.
on behalf of the PPE-DE Group. - (HU) Mr President, ladies and gentlemen, on behalf of the European People's Party and European Democrats Group I would like to welcome the introduction of the Schengen system, and to use the occasion on behalf of the nine new Member States to thank both the German and Portuguese Presidencies, the Council, the Commission and especially Mr Coelho for the enormous amount of work needed to achieve this. I must also mention the efforts of the new Member States, since their work has enabled us to be at this point today.
The free movement of people is one of the four freedoms of the Union. We are now extending this achievement, this new area of freedom to many millions of new Union citizens. This is a joint act by all of us: we Europeans have created this together, and we should be proud of it.
Ladies and gentlemen of the House, I come from a town on the border of Austria and Hungary. For many decades my town, Sopron, was separated from its immediate environment and from Austria by an iron curtain. I have brought in a piece of this iron curtain to Parliament - as I have many other times. It was this iron curtain that made it impossible to exercise freedom in Europe. With the introduction of the Schengen system, we are eliminating the last remnants of it. This piece of iron should remind us that our recent past did not have freedom, and that we should never allow freedom to be taken away from us.
With freedom comes responsibility. The new Member States are taking on the responsibility of guarding the common European external borders rigorously, since the security of all of us depends on this. Furthermore, we must not allow ourselves to undermine widespread social support for the right to move freely. For this reason every citizen of the Union must comply with the laws of the Union; as Commissioner Frattini said just now, freedom of movement does not mean freedom of crime without borders.
Freedom must not and cannot be abused, because that endangers freedom itself and the right to move freely. Nor can we allow certain forces to revitalise the principle of collective guilt, which brings bad memories, so as to undermine the right to move freely. We cannot allow the perpetrators of crimes to go unpunished. For this very reason, I would like to express my thanks again that the Schengen system can be extended to these nine new Member States. This is an historical event.
on behalf of the PSE Group. - (NL) Mr President, on behalf of my group I, too, would like to congratulate the citizens of the nine new Member States on the present that the Portuguese Presidency will be giving them on 21 and 22 December. I am in complete agreement with the Minister and the Presidency, who are indeed dismantling the last remains of the Iron Curtain. The free movement of citizens without internal borders is a very positive thing and one of the most important freedoms of the European Union, and I welcome the fact that the inhabitants of the nine new Member States will now be able to enjoy it.
The Schengen Agreement, however, concerns more than just the removal of internal borders. It also means that the external borders of the Union must now be monitored by these new countries, in the interest of all the other Member States. It is very important that the expansion of the Schengen area does not jeopardise our security. Mr Frattini and the Minister have both said the same. Efficient and effective border controls are therefore essential.
The assessment of the Council and the Commission show that the nine countries are in principle ready to take on this task, but that improvements could be made in a number of areas, for example as regards staffing and airport infrastructure, and our curiosity has been aroused as to the evaluations and monitoring that will appear as a result. We hope, too, that Parliament will be swiftly informed about this.
Schengen of course relates to much more than border controls. It implies greater police and judicial cooperation between Schengen countries. We are glad that in the case of these nine Member States the Portuguese Presidency has found a solution with a sort of SIS 1+, although we maintain that progress must be made as soon as possible on SIS II. I am happy with Mr Frattini's promise to have it by December 2008, and naturally we will hold him to that.
We understand that Bulgaria and Romania still have to wait a number of years, but we also hope that these countries will continue to work hard, with our help, so that in a few years they can also join the Schengen area.
The same applies to Cyprus. It is a shame that the problem that has been holding the country back for so long is now also preventing it from joining the Schengen area. That is another argument for working together to find a solution to the problem that has affected this country for too long already. In other areas, too, for example in relations with Turkey, this question leads to problems. Naturally a solution is also necessary for the people of Cyprus themselves.
Finally, I want to refer again to yesterday's discussion. It has rightly been indicated that the enlargement of the Schengen area and the entire Schengen system requires mutual solidarity between the Member States. As I have already said, controlling the external borders is a task that affects all our security and in which the nine countries concerned are now involved. We will now speak to them about this.
That security and the need for cooperation are themselves potential future problems, as regards internal migration for example. We must also agree that we will not try to solve the problems unilaterally, but that we will seek to cooperate, with all the countries that belong to the Schengen area working together to solve the problems that arise in the future. As I said, we must ensure that what is currently happening in Italy does not happen, i.e. that one country tries to solve on its own what is in fact a shared problem.
Mr President, I would also like to join the congratulators. I congratulate the new Schengen members for having succeeded in the feat of satisfying the requirements of the Schengen rules in such a short space of time.
I would also like to congratulate Portugal, which is a double congratulation. Portugal was the first to come up with the proposal of "SIS I for All”. Now, under its Presidency, Portugal has had the ability and energy to drive through the evaluation process.
We have heard here what an historic step forward this is. To reunite Europe also in this form, with free movement, is an achievement which cannot be overestimated.
The road has been difficult. In particular, the problem with SIS II, which has been delayed for reasons which are unacceptable and have been much criticised by Parliament. As we have heard, we need SIS II in order to strengthen security within the new enlarged area.
Parliament has also been critical of not immediately having had full transparency and access to the evaluation documents. I would like to give special thanks to my friend and colleague Mr Coelho. Without his efforts we would not have been able to complete our parliamentary scrutiny.
Finally, I would like to recall that many of the new Member States have long historical ties to their European neighbours. We must now ensure that the Schengen enlargement does not lead to a Schengen iron curtain against these. These, our neighbours, must also have access to the knowledge we have here if they are to be able to follow in our footsteps and build up a society governed by the rule of law, democracy and a market economy. Once again, congratulations to all three parties that have succeeded here.
on behalf of the UEN Group. - Mr President, I would like to join with my colleagues in congratulating the Portuguese Presidency on being able to create an agreement and understanding with regard to the enlargement of Schengen, and indeed it is historic. It ranks there alongside the enlargement of the European Union and it is one that we should welcome.
There are concerns, however, as rightly mentioned by other colleagues, with regard to our external borders and what we can do and how we can deal with them, about the issue of solidarity and about showing solidarity with other Member States. In particular, from my own position coming from Ireland, because of the common travel area which exists between Ireland and Britain, there are certain difficulties with regard to Ireland becoming part of the Schengen Agreement, for no other reason, maybe, except the most important one of all: that it would reintroduce a border between the north and south of Ireland. So there is a difficulty there but we do not want to see hindered the progress that is being made. Now, with your permission, I would like to continue in Irish.
(GA) The EU will continue to grapple with the problems of drug imports into the EU and illicit trafficking in children, as well as addressing itself to common policy on migration, common asylum policy, EU-wide police cooperation, and the fight against organised crime. Europol is doing a wonderful job in tackling international crime in Europe.
And together we can actually achieve the required double result of free movement of people and security and certainty for all countries.
on behalf of the Verts/ALE Group. - Mr President, first of all, on behalf of my group, I would like to congratulate the new Member States, including my own state, Latvia, on the occasion of joining the Schengen area. I also thank Portugal for its SIS I initiative, which has opened the way to free movement for many Europeans.
Many thanks to all the people who were involved in this work and did their best in order to make this Christmas gift possible.
In the mean time, a lot of problems still exist in this field. What has happened with SIS II? When can it start operating? We are also worried about the use of sensitive data by SIS II. The data protection regime applicable to these SIS II rules is unduly complex. Will we have a political agreement on the third pillar data protection framework decision by the end of this year? Will the framework decision solve all the problems? Do data protection authorities have adequate resources to enforce data protection rules in respect of SIS II? Will all Member States act in good faith when processing Schengen data?
Why am I posing so many questions now? I just want to remind you that the Schengen system is far from complete. A good job has been done in order to enlarge the Schengen area, but now we have a new task - maybe a more difficult one - to make the area of freedom and liberty a guaranteed area for everyone.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I too, on behalf of my Group, believe that today is a very important day because we are extending the possibility of free movement for many Community citizens. This marks a ground-breaking step forward, about which we are very happy because it guarantees additional freedom of movement. It is a great achievement, pointing us in the direction of a single European space.
My Group is nevertheless somewhat hesitant about certain other aspects, especially concerning the external dimension of the Schengen area. We are in fact strengthening the external dimension of the Schengen area, reinforcing and in a sense actually militarising our external borders. We have grave doubts about this: while guaranteeing ever greater freedom of movement for Community citizens belonging to the Schengen area, we are at the same time impeding access for non-Community citizens.
For this reason we are not happy with the entire process. Furthermore, we have our doubts about the implementation of SIS II: we are very concerned, and believe that in certain cases these exchanges of information do not afford proper protection for sensitive data. We therefore think that a very tangible step forward has been taken today in the building of the European Union, yet at the same time we have sent out a very negative signal about the form and substance of this European Union.
on behalf of the IND/DEM Group. - (NL) Mr President, I would like to speak on behalf of my colleague Mr Blokland.
In previous weeks it has become clear in the media that since the accession of Romania to the European Union, 500 000 Romanians have already moved to Italy. There is therefore a great deal of free movement of people within the European Union even without the application of the Schengen acquis.
I am therefore very concerned about the controls on undesirable persons crossing our internal borders. Italy's decision to turn away European citizens is an extreme measure that clearly shows that open borders can also have negative consequences. Specific controls will therefore be necessary.
That is possible at the borders, but controls can also be carried out at airports and railway stations. For this reason it is necessary for a functional SIS to be operational in the short term. Can the Commission, in its Schengen assessment, also focus on the free movement of people from countries that belong to the Union but not to the Schengen area?
on behalf of the ITS Group. - (DE) Mr President, we too are pleased that the Iron Curtain which the Communists drew across Europe for more than half a century, with such contempt for human dignity, is finally down. I say this as an Austrian, for whom access to our neighbours, the Czechs, Slovaks, Hungarians and Slovenians, is now open again, just as it was a hundred years ago.
May I nonetheless voice a point of criticism: on a decision of such gravity, the fact that the Schengen Information System is functioning properly is by no means enough. In my view, the new guardians of the external borders must actually have the capacities to perform their role.
If we consider that some EU countries in East Central Europe were still major transit countries in 2006 and that the figures for the apprehension of illegal immigrants were far higher at the EU's previous Schengen borders in Austria and Germany than at the EU's external borders, we cannot afford to ignore this concern. Nonetheless, it is a very good thing that the Iron Curtain has finally been consigned to history.
(SK) I believe that the new Member States, including the Slovak Republic, are all well prepared to join the Schengen area.
The Slovak Republic has fulfilled the individual criteria in the area of Schengen cooperation and has therefore fulfilled all the basic conditions, so that Slovak citizens will be able to enjoy the removal of internal border controls on the ground from December 2007 and from March 2008 in the air as well. The Slovak Republic implemented the Schengen acquis in regard to the Schengen Information System by 1 September 2007 and police information is now flowing through the system in both directions.
We have built a network of points of contact to facilitate the exchange of data from police information systems. Our border protection and control are now in compliance with requirements of the Schengen border code. The shortcomings identified in personal data protection and at Bratislava airport have been remedied.
After three and a half years of EU membership, there are no longer any obstacles to Slovak citizens at last getting the right to which they are entitled under the EC Treaty, the right to the free movement of persons. I trust that the European Union will soon grant our citizens another right to which they are entitled, which is the right to work without restrictions in other EU countries and that European Union will no longer give priority to workers from third countries but will instead prioritise EU citizens from the Eastern Europe.
(DE) Mr President, ladies and gentlemen, I myself represent Lower Bavaria, which borders on the Czech Republic, here in the European Parliament. When I was even younger than I am today, this area really was the end of the world. Looking at the gallery, I see so many young people in the audience, and I think we can remind ourselves that it is an historic day when these borders finally fall and we are united in Europe. For that reason, yes, it is a cause for celebration!
As a political representative, may I say in all honesty that many people were not convinced that this would work as well as it has, or that our East European friends, one for all, would implement SIS in this way. May I express my congratulations and respect for that achievement. I would also like to thank Carlos Coelho. The fact that the European Parliament is playing such a major role when it comes to Schengen is due to our rapporteur. I would like to emphasise that point as well.
However, politicians always have to think of tomorrow and what will be facing us then. Here, I would like to remind everyone of what the Executive Director of Frontex, Ilkka Laitinen, said at the last meeting of the Justice and Home Affairs (JHA) Council: he said that migration flows are already demonstrably changing, away from the southern border across the Mediterranean and towards the eastern border. That is something we need to prepare for today. We must also work through the problems identified in the evaluation reports. That is why the evaluation clause proposed by Parliament is so important.
We need SIS II and may I appeal to the Vice-President of the Commission not to cease applying pressure here, for it is important that Member States resist any temptation to sit back and say, that is it, we have done it. We need the same level of commitment from them when it comes to the implementation of SIS II as well.
Once we have open borders for citizens, we will also have open borders for criminals, and when we have open borders for criminals, we need open borders for our police as well. For that reason, there must be no slackening of commitment now when it comes to the Prüm Treaty; we need closer cooperation here too.
As my fifth point, may I say that there is a need for a strengthening of Frontex. I would like to see Frontex taking on responsibility for the evaluation of standards at the external borders in future.
We will be celebrating in December, and I hope that what will come afterwards will not be a hangover but the positive memory of the celebration itself and the reasons for it.
(SK) Excuse me, Mr Chairman, excuse me, but I have been informed that the English interpreter said the Czech Republic instead of the Slovak Republic. I would like to appeal to our interpreters to get used to the fact that Czechoslovakia has been divided into two sovereign states, which also means that in the context of my speech, I meant that it was the Slovak Republic that was fulfilling the conditions.
Thank you, Mrs Belohorská. We are aware of what happened, and you know that we were in fact exceptional witnesses to the situation. In any case we have taken due note of this, and if any corrections are necessary they will be made in due course.
To tell you the truth, I am not altogether sure who you mean, who mentioned Czechoslovakia. I do not think it came from the Presidency.
(HU) Thank you, Mr President. Today's decision is truly symbolic, and it can be experienced most keenly by those of us who grew up behind the barbed-wire fence, who were able to cross the border to the West every three years, and who today can remember the stomach-churning moment of crossing the border.
Hungary implemented the necessary legislation by 2004, the time of the accession. Since then, it has developed its system of instruments necessary for Schengen protection. The inspections have classified the preparations as excellent, both for the land and air borders. In addition, Hungary will take responsibility for 15% of the eastern border.
We would like to thank the Member States who have shown us solidarity, and especially the Portuguese Presidency, for this opportunity that is full of responsibility. We would also like to thank the Council for their flexibility, which has enabled us to solve the problem we had with Croatia, and which has also made it possible to resolve the situation of Hungarians living abroad through bilateral agreements, in accordance with their wishes and the approval of neighbouring countries. Thank you everyone! Thank you for the floor, Mr President.
Mr President, with the accession of nine new Member States to the Schengen area, which is a true and final falling of the historical Iron Curtain, the EU has truly given the opportunity to their European citizens to travel and fraternise in a reciprocal manner.
Last autumn I drew the attention of the Estonian public to the threat that the accession of the new Member States might be delayed until the beginning of 2009. I am glad that the European Commission has found the means to speed up the process and I hope that it has not affected the pertinence of the system. But, besides the positive products of this accession, the EU must be up to the challenge of managing the possible threats that might result from such a vast administrative unit.
The SIS is a necessary safeguard to secure the normal functioning of the Schengen area and it should definitely be left open to future complements. Now the practice might induce some new issues. Working off the threats and maintaining a flexible nature is essential for the SIS to address the challenges that this enlargement brings about.
(IT) Mr President, ladies and gentlemen, the spirit of the Schengen Treaty is about safeguarding the security of European citizens. To this end, it is undoubtedly better to have a few queues at borders and in airports rather than allowing free entry not only to decent people but also to the most hardened criminals, whom we do not want in our countries.
We wish to see border checks, for example on Romanian Roma, with compulsory detection of biometric data including digital fingerprints. We must know who we are allowing into our country, as well as the exact date of entry, so as to be able for example to apply scrupulously the European Directive enabling us - as pointed out just a moment ago - to expel after three months anyone who lacks the funds to support themselves.
Romano Prodi's Commission made commitments to the new Member States without giving any consideration at all to emergencies, of which there have been several since then. They are now giving rise to appalling security problems, and the European Union must think not only about European citizens' rights, but also about their security. Security is an inalienable right, a natural right.
Action is now required, and Commissioner Frattini is quite rightly sending out well-balanced, positive signals in this regard, but we should not forget that Schengen must also concern itself with checks at the European Union's external borders, and must do so ever more efficiently. We have nothing against any ethnic group or population group, still less against our brothers in Eastern Europe; however, we do not want criminals moving around freely in our land.
Padania is a land of honest, hard-working people. Its doors are open only to those who come to work, who behave well and - as befits the European Union's area of justice and freedom - who abide by the rules, namely the rules of honesty and law and order.
(CS) The history of the enlargement of the Schengen area is marked by double standards. In 1995 the three new Schengen states only had to fulfil a few formalities. In 2004, however, the new Member States were subjected to a series of humiliating controls and assessments lasting three and a half years. There were objections from Germany and Austria in particular, which maintained that enlarging the existing Schengen Information System to include the new countries was not possible. In the end this problem was overcome thanks to the Portuguese Presidency, which is to be highly commended for having been able to overrule these voices.
SISone4all now fulfils all the requirements. The new Members are now ready to ensure adequate security of the Schengen area. There are a few issues that have yet to be resolved, such as data protection, perhaps even protection of the new Member States against the transport of toxic substances, such as in the case of Germany and the Czech Republic. I believe, however, that all these issues will be successfully dealt with and that Europe will not in the process become some sort of enclosed fortress. I hope that Europe will continue to be open to collaboration with other nations of Central, Eastern and South-Eastern Europe. Without Eastern Europe and the Balkans, Europe is not and will never be complete.
(NL) Mr President, like the European Ministers of Home Affairs this Parliament is now giving the green light to the extension of the Schengen system to the Member States that joined in 2004.It will be a relief to many.
However, I am somewhat less euphoric about Schengen itself: the fact is that the European policy of open borders also noticeably strengthens the scope of international organised crime. As a result, Schengen has a spill-over effect. The system of open borders has always demanded a further transfer of competences and ever-closer police cooperation, which will eventually result in a full-blown European police force, prosecutors and criminal law, with their positive but also their negative aspects.
However, the policy of open borders renders the individual Member States powerless in the face of the regularisation programmes for illegal migrants adopted in certain countries - I am thinking of Spain and Italy in particular - which always attract more migrants to Europe's poorly protected borders. The famous European solidarity is completely lacking here and this has to be said.
(PL) Mr President, the decision on the Schengen issue was mission impossible, as Mr Magalhães stated. It proves that if there really is a will to do so, it can be possible to interconnect in practice the areas of freedom for the citizens of Europe, including the freedom to travel, whilst simultaneously reinforcing security for those same citizens, that is to say, internal security. Preparations for this decision have lasted at least 10 years, and have been very intense in the last two of these. In its present form, the Schengen project is quite different from what it was in the mid-1980s. The main difference is that it is now fully enshrined in the Community's legal and organisational order. In other words, as far as the new countries are concerned, the question is not if but when we will begin to benefit fully from the Schengen area.
At this juncture one is inclined to indulge in historical and symbolic reminiscences. After the Second World War the issue of borders and their control resulted in bloody dividing lines being drawn across the map of Europe. Crossing a border often meant risking one's life. As things now stand we can state that part of our post-war legacy has gone forever. The new countries have come through the preparatory stage with flying colours. It is abundantly obvious that many of the solutions adopted by Poland and other new Member States can and do serve as examples for current members of the Schengen area. The wind of change from the new countries will be an inspiration for the old Union, not a threat. It will also help to increase mutual trust.
The Schengen enlargement process also constitutes a challenge and hard work for us in Parliament. On a personal level, I was honoured to be able to work with such a distinguished rapporteur as Mr Coelho, with my colleagues from the group, and with the Committee on Civil Liberties, Justice and Home Affairs. I would like to thank the Portuguese Presidency for its tremendous determination. Thanks are also due to Mr Frattini for his favourable attitude and commitment to this splendid achievement, which is without precedent in the course of history.
(DE) Mr President, extending the Schengen area to include nine new Member States is an historic step which completes the enlargement of the European Union and dismantles those borders where once the Iron Curtain separated our nations. There were those who believed, in advance of the process, that it was too early to do this, but we can now allay those fears.
The most recent evaluation has shown that the new Members are implementing the Schengen acquis to everyone's satisfaction. Let us be honest: border controls and the traffic jams which they produced have only ever made a limited contribution to our countries' security.
Real cross-border organised crime can only be combated effectively through intensive cooperation by our police and security agencies. This cooperation must be improved in future, and everyone is invited to play a role here. After all, among the old Member States, Germany is one of the countries whose borders have been most affected by the removal of controls.
I would therefore like to welcome the citizens of our neighbour countries to our common area of free movement. May I say that people in our own countries - in Germany, Austria, Italy, France and Spain - will benefit from the newly acquired freedom as well, whether during their vacations or a visit to friends.
On 21 December, Europe will move a step closer together. This is good for its people, and it is good for Europe.
(PT) Once again, many thanks to Mr Coelho, our President-in-Office and Commissioner Frattini.
(PL) Mr President, Poland is to join the Schengen area on 21 December of this year along with other new Member Sates. This will represent a further significant step towards full membership of the European Union. We would therefore like to say how much we welcome this development. The next stage will be joining the euro zone.
Joining the Schengen area does not amount to turning our backs on our Eastern neighbours. We shall try to facilitate entry into Poland for their citizens within the framework of the Schengen commitments. Allow me to emphasise, however, that we shall only do so in accordance with our commitments as members of the Schengen area.
(HU) Thank you for the floor, Mr President. The new Europe is now coming into our reach, in that the dividing lines that were drawn up so skilfully in the past have ceased to exist, and this will have a bigger impact than anything else on the everyday lives of all of us who live in the area. I would like to congratulate and thank the Portuguese Presidency for creating the opportunity and the technical framework for the events of today. We would like to thank Commissioner Frattini for the help that these Member States have received. Last, but not least, I would like to thank my colleague, Mr Coelho, for his sense of vocation in dealing with this matter.
We can now feel the advantages of enlargement as a physical reality, and also the symbolic and practical importance of being able, for example, to cross the bridges of the Danube without checks, or rowing across the Danube, which was an inconceivable dream for our parents. The precious desires of generations are coming true. In this way, history now admits that our young heroes of 1956 were right.
At the same time, we must do everything to extend this zone as soon as possible to Bulgaria and Romania, who acceded recently. In this latter case - for example in the case of Transylvania - the Romanian-Hungarian border will be so important, and it can only be compared to what must have been felt when the Franco-German border was dissolved, by the people living there.
At the same time, we cannot forget that checks will be even more stringent at the external borders of the Schengen zone. For this reason, the ethnic groups living outside our borders, the Hungarians living in Vojvodina and Subcarpathia, will be at a disadvantage: our close contact with them is a condition for their staying there and a constitutional obligation for us. The external borders cannot turn into a new iron curtain for these communities. It is only in this way, paying attention to those who remain outside, that the celebrations for opening up the borders can be complete for us. Thank you for the floor.
(PL) Mr President, along with previous speakers I would like to thank the Portuguese Presidency for its very determined work on enlarging the Schengen system. I welcome the fact that one of the last remaining differences of treatment between citizens of the old and the new Union will disappear on 21 December of this year.
In particular, as a Pole I am proud that my country is responsible for the control of more than 1 200 kilometres of the Union's external land border, and that the FRONTEX agency is located in Warsaw.
At the same time I should like to emphasise that the Schengen system is not intended to isolate the Union from its neighbours. It does not aim to create a so-called fortress Europe. I think we should take this opportunity to send out a signal from the House to our neighbours beyond the Union's borders, including the citizens of Russia, Ukraine and Belarus, making it clear that the strengthened Union border is certainly not a wall to defend ourselves against them. We must let it be known that it is simply a feature of our security as a Union, and that we shall not cease being good neighbours.
(HU) The entry of nine Member States is a significant step forward in the field of integration, both for the European Union and for the Member States concerned. There will finally be a tangible benefit for citizens from membership of the European Union. Thanks for this are due to the Portuguese Presidency, which has done everything for us to join at the planned date, in 2007, even though there were attempts to prevent this. The Member States concerned are also due recognition for making great efforts to fulfil the stringent criteria and conditions.
It is very important that no new iron curtain should fall between the countries that have just joined and their neighbouring countries. The agreements on easing visa procedures and local border traffic might be a great help in this, but the ultimate goal in any case is to achieve visa exemption. A specific, realistic timetable is needed for this, to enable the creation of visa exemption as soon as possible. Thank you.